Citation Nr: 1449834	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for loss of smell.

3.  Entitlement to service connection for loss of taste.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a deviated septum, status post rhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1978 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed the Veteran's paper claims file as well as the records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a sleep disorder, for loss of smell, for loss of taste, for sinusitis, and for a deviated septum status post rhinoplasty.  He stated that during service in the summer of 1984, while at Lackland Air Force Base, he participated in a sleep study due to breathing problems, drainage issues, blockage, and trouble sleeping.  He then had surgery in September 1985 to correct a deviated septum, and underwent a rhinoplasty.  The Veteran alleges that since that time, he has had continuous problems with his sinuses, extreme difficulty breathing through his nose, as well as a nose deformity.  He also contends that he had suffered a reduced sense of smell and taste, as well as a sleeping disorder, which involved heavy snoring and instances where he has stopping breathing in his sleep.  

Service treatment records show the Veteran underwent a tip rhinoplasty and alar wedge resection in September 1985 due to an external nasal deformity.  He was treated for insomnia in July and October 1985.  The Veteran, in his Report of Medical History upon separation in June 1986, stated that he has or has had ear, nose, or throat trouble and frequent trouble sleeping.  Private treatment records from September 2001 indicate the Veteran complaining of a deviated septum, and being assessed as having insomnia and sinusitis.  January 2010 private treatment records indicate the Veteran's nasal septum was "mildly deviated to the left."     

Regarding the Veteran's claim for service connection for a sleep disorder, a copy of the sleep study which the Veteran states was conducted in service at Lackland Air Force Base in 1984 is not of record.  On remand, attempts must be made to request records of this sleep study directly from Lackland Air Force Base.  

The Board notes that the Veteran has not yet been afforded VA examinations regarding all the service connection claims on appeal.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's contentions and the evidence currently on file, the Board finds that the low threshold requirements in McLendon are arguably met with respect to these service connection claims, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

Additionally, any updated VA treatment records, from April 2011 to present, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all service treatment records from Joint Base San Antonio-Lackland, including reports of a sleep study conducted in 1984.

2.  Obtain any updated VA treatment records for the period since April 2011.

3.  After the above requested development is completed, schedule the Veteran for a VA examination to determine the etiology of any current sleep disorder found.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is asked address the following:

a)  The examiner should identify any current sleep disorders.  

b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any currently diagnosed sleep disorder had its clinical onset during active service or are related to any in-service disease, event, or injury, to include the September 1985 in-service tip rhinoplasty and alar wedge resection. 

The examiner should cite to the medical and competent lay evidence and provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA examination to determine the etiology of any loss of sense of smell or taste disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is asked address the following:

a)  Does the Veteran currently have a loss of smell or loss of taste disability?

b)  If so, then is it at least as likely as not (probability of 50 percent or greater) that any currently diagnosed disability had its clinical onset during active service or are related to any in-service disease, event, or injury, to include the September 1985 in-service tip rhinoplasty and alar wedge resection. 

The examiner should cite to the medical and competent lay evidence and provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for a VA examination to determine the etiology of any nasal and/or sinus disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is asked address the following:

a)  The examiner should identify any current nasal and sinus disabilities.  The absence or presence of a deviated nasal septum and sinusitis must be discussed.

b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any currently diagnosed nasal and/or sinus disability had its clinical onset during active service or are related to any in-service disease, event, or injury, to include the September 1985 in-service tip rhinoplasty and alar wedge resection. 

The examiner should cite to the medical and competent lay evidence and provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



